 FORESTER BEVERAGE CORPORATIONForester Beverage Corporation and Chauffeurs,Teamsters and Helpers Local Union No. 391,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 11-CA-8048, 11-CA-8713, 11-CA-9084, and 11-CA-9176November 1, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 23, 1981, Administrative LawJudge David L. Evans issued the attached Decisionin this proceeding.' Thereafter, Respondent andthe General Counsel filed exceptions and briefs insupport thereof, and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs2and has decided to affirm the rulings, find-' On March 9, 1981, the Administrative Law Judge issued an "Erra-tum" to his Decision, to which no party has excepted.2 Following the filing of briefs, Respondent requested the Board totake notice of a recently issued court case. In considering the exceptionsto the Administrative Law Judge's Decision, we have examined the caseto which Respondent refers.a The Administrative Law Judge found that the granting of unilateralwage increases, as well as certain other unilateral changes instituted inMay 1980, violated Sec. 8(aX5) of the Act, based on his conclusion thatTelautograph Corporation, 199 NLRB 892 (1972), does not license unilat-eral actions, as opposed to a refusal to enter plenary contract negotia-tions, in the face of a pending decertification petition. (Although Telauto-graph has been overruled by the Board in Dresser Industries Inc., 264NLRB No. 145 (1982), its possible application has nevertheless been con-sidered here since the Board has determined to apply the rule announcedin Dresser on a prospective basis only.) While we agree that Respondent'sunilateral changes were violative of Sec. 8(aXS), we note that the Telau-tograph case applies only in a context free of any other unfair labor prac-tices. See Auroprod, Inc., 223 NLRB 773 (1976). Since Respondent heredid engage in other unlawful conduct prior to the filing of the decertifi-cation petition, as discussed infra, Telautograph does not apply to exoner-ate any unilateral actions occurring after the filing of the decertificationpetition.Respondent includes in its brief to the Board an employee petition,claiming it was attached to a decertification petition and filed in supportthereof, and argues that it is part of the record since the AdministrativeLaw Judge took official notice of the decertification petition. The Gener-al Counsel filed a motion to reject exhibits and strike, Respondent filed aresponse to the General Counsel's motion, and the General Counsel fileda response to Respondent's response. We note that the only purpose forwhich Respondent asked the Administrative Law Judge to take officialnotice of the decertification petition was to show "that it [the decertifica-tion petition] is on file." For the following reasons, we hereby strike theemployee petition and all references to it.A showing of interest is for administrative purposes only and is notidentical to a decertification petition (nor is it served on the parties alongwith a decertification petition). When the Administrative Law Judge ac-cepted Respondent's request that he take official notice of the decertifica-tion petition, he in fact did not make the employee petition part of therecord. Further, we note that the limited purpose for which Respondentrequested the Administrative Law Judge to take official notice of the de-certification petition provides no basis at all for considering the employee265 NLRB No. 35ings,3and conclusions4of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.5The General Counsel excepts to the Administra-tive Law Judge's failure to find that Respondentviolated Section 8(aX3) when it refused to offernewly created positions resulting from the expan-sion of the bargaining unit to qualified strikers whohad unconditionally offered to return to work. Wefind merit in the General Counsel's exception.On August 22, 1977, employees in the bargainingunit commenced an economic strike. On November21, 1977, the Union, on behalf of the strikers, madean unconditional offer to return to work. In Janu-ary and March 1978, two employees who had beenhired as permanent replacements prior to the strik-ers' unconditional offer to return to work terminat-ed their employment. Respondent hired two newemployees, Ricky Bullis and Oliver Eugene Gant,to fill these vacancies.A complaint issued in Case 11l-CA-7619 allegingthat Respondent had violated the Act by refusingto reinstate two strikers who had unconditionallyoffered to return to work to fill the vacancies cre-ated by the permanent replacements' departure. Atthe hearing on the complaint, the parties agreed tosettle the case. The settlement agreement provided,inter alia, that Respondent would:petition. Finally, no foundation exists in the record to establish the em-ployee petition's authenticity (a burden resting on a movant) nor its valid-ity (into which an opposing party is entitled to inquire once authenticityhas been established). See, e.g., Gordonsville Industries Inc., 252 NLRB563, 597-602 (1980). We therefore are unable to consider the employeepetition for any purpose.4 In view of the finding that Respondent did not validly offer employ-ee Clonch reinstatement on October 3, 1979, we believe it unnecessary topass on the Administrative Law Judge's discussion regarding Respond-ent's failure to offer the draft salesman position to employee Staley onOctober 4, 1979, or on the Administrative Law Judge's interpretation ofNew Era Electric Cooperative, Inc., 217 NLRB 477 (1975). Under the cir-cumstances of this case, our adoption of the Administrative Law Judge'sfinding that Clonch was not validly offered reinstatement on October 3,1979, effectively moots the issue of whether Respondent should have of-fered that same job to Staley on October 4, 1979.* We note and correct accordingly the following inadvertent errors inthe Administrative Law Judge's Decision. In sec. IIl,A, par. 2, August19, 1977, should be September 19, 1977; in sec. Ill,A, par. 3, September27, 1977, should be September 19, 1977; in sec. III,B, par. I, Case II-CA-9619 should be Case ll-CA-7619; in sec. Ill,F, par. 1, June 2 shouldbe June 16, and July 3 should be July 21; in Conclusion of Law 5(b),May 12, 1980, should be May 19, 1980, and, in Conclusion of Law 7,May 12, 1980, should be May 19, 1980. Also, we note that the section ofthe Administrative Law Judge's Decision entitled "The Remedy" inad-vertently omits employee Gryder from the requirement that Respondentmake whole certain named individuals. We hereby correct this error ac-cordingly.In addition to recommending an Order to remedy specific 8(aX5) viola-tions, the Administrative Law Judge provided for a general bargainingorder. However, the complaint did not allege, nor did the AdministrativeLaw Judge find, that Respondent generally refused to bargain with theUnion. We shall therefore delete par. 2(b) of the Administrative LawJudge's recommended Order. See, e.g., Alexander Linn Hospital Associ-ation, 244 NLRB 387 (1979).285 DECISIONS OF NATIONAL LABOR RELATIONS BOARD...make whole and offer reinstatement to...Kenneth Roy Huffman and Ricky J.Pierce for any losses they may have sufferedby [the] alleged refusal to reinstate them ...[and] offer full reinstatement to [the] employ-ees who were on strike November 30, 1977,and before, and who were permanently re-placed before that date, as their former or sub-stantially similar positions become available,and before hiring new employees to fill [those]positions.Following the settlement agreement, on Decem-ber 5, 1978, Respondent reinstated Huffman andPierce, but also retained Bullis and Gant. The Ad-ministrative Law Judge found that nothing in thesettlement agreement required discharging any em-ployees, and that Respondent's reinstating of Huff-man and Pierce "appears to be nothing more than aconcession made in an attempt to settle thecharges" pending at the time of the hearing. Wedisagree with the Administrative Law Judge's con-clusion.An economic striker is entitled to reinstatementto his former job or to a substantially equivalentjob upon an unconditional offer to return to work,unless an employer has hired permanent replace-ments prior to the offer to return to work. TheLaidlaw Corporation, 171 NLRB 1366, 1369-70(1968), enfd. 414 F.2d 99 (7th Cir. 1969); N.L.R.B.v. Mackay Radio & Telegraph Co., 304 U.S. 333,345-346(1938). And, even if an employer has hiredpermanent replacements, it must, when and if sucha job becomes available for which a striker is quali-fied, offer that job to an economic striker. Thus, toplace a new employee rather than a striker await-ing reinstatement in a vacant position (for whichthe striker is qualified) created by the departure ofa permanent replacement violates the Act. FireAlert Company, 207 NLRB 885, 886 (1973); TheLaidlaw Corporation, supra.Regarding reinstatement rights, we perceive nolegal difference between a vacancy created by thedeparture of a permanent replacement and an open-ing resulting from the expansion of the unit. Aqualified unreinstated striker is entitled to an offerof reinstatement to the newly created position re-sulting from the expansion of the unit, just as he isentitled to an offer of reinstatement to a positionvacated by a permanent replacement, before an em-ployer may recruit a new employee for the newlycreated position.We find that, when Respondent reinstated Huff-man and Pierce while retaining Bullis and Gant, itessentially expanded the size of the unit by two.Respondent was obligated to offer the two newlycreated positions to strikers awaiting reinstatementbefore placing in those positions new employeeshired after the strikers' unconditional offer toreturn to work.6We therefore find that Respond-ent, when it created two new positions on Decem-ber 5, 1978, should have first offered those posi-tions to unreinstated strikers Kenneth Ray Huffmanand Steve Staley, who occupied positions substan-tially equivalent to those prior to the strike. Ac-cordingly, we shall order that Respondent makethese employees whole for any loss of earningsthey may have suffered by reason of Respondent'sdiscriminatory failure to reinstate them.7AMENDED CONCLUSIONS OF LAWWe amend the Administrative Law Judge's Con-clusions of Law as follows:1. Substitute the following for Conclusion ofLaw 5(b):"(b) Altering existing employee delivery routes,creating new employee delivery routes, and remov-ing the helper from package sales delivery routeson or about May 19, 1980."2. Substitute the following for Conclusion ofLaw 7:"7. Respondent violated Section 8(a)(1) and (3)of the Act when, beginning May 19, 1980, it re-fused to offer vacancies created by new jobs andthe departure of strike replacements to qualifiedstrikers Benjamin F. Staley, Eddie Teague, andRobert Gryder, who were then awaiting reinstate-ment in preference to strike replacements whowere then on the payroll."3. Insert the following as Conclusion of Law 8,and renumber the subsequent Conclusion of Lawaccordingly:"8. Respondent violated Section 8(a)(1) and (3)of the Act when, on December 5, 1978, it refusedto offer newly created positions resulting from theexpansion of the unit to qualified strikers awaitingreinstatement in preference to employees hired sub-sequent to November 21, 1977."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommended·Absent specific factual proof that the new jobs resulting from the ex-pansion of the work force were not created in response to general busi-ness needs, we decline to speculate that Respondent's expansion departedfrom normal business practices. Cf. Neptune Water Meter Company, a Di-vision of Neptune International Corporation v. N.LR.B., 551 F.2d 568, 570(4th Cir. 1977) (court would not assume something it knew to be false:that businessmen hire and fire without any reason at all).I The record indicates that, in or about October 1979, Respondent of-fered Kenneth Ray Huffman and Steve Staley reinstatement to theirformer positions. The two individuals declined these offers. Of course,Respondent's backpay obligations would be tolled when the two employ-ees declined the valid offers of reinstatement.286 \ FORESTER BEVERAGE CORPORATIONOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Forester Beverage Corporation, North Wilkesboro,North Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as paragraph l(d) and re-letter the subsequent paragraphs accordingly:"(d) Refusing to offer newly created positions re-sulting from the expansion of the unit to qualifiedstrikers awaiting reinstatement in preference to em-ployees hired subsequent to November 21, 1977."2. Substitute the following for paragraph 2(b):"(b) Make Kenneth Ray Huffman and SteveStaley whole for any loss of earnings they mayhave suffered by reason of the discriminatory fail-ure to reinstate them on December 5, 1978, in themanner set forth in the section of the Administra-tive Law Judge's Decision entitled 'The Remedy,'as modified herein."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the chanceto give evidence, the National Labor RelationsBoard has found that we violated the NationalLabor Relations Act, as amended, and has orderedus to post this notice. We intend to abide by thefollowing:WE WILL NOT refuse to bargain collectivelywith the Union by unilaterally changing oreliminating our employees' wages, hours, orother terms and conditions of employment.WE WILL NOT decline to offer initial job va-cancies created by new jobs or the departureof strike replacements to qualified strikersawaiting reinstatement in preference to strikereplacements on the payroll.WE WILL NOT refuse to offer newly createdpositions resulting from the expansion of theunit to qualified strikers awaiting reinstatementin preference to employees hired subsequent toNovember 21, 1977.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL offer employees Benjamin F.Staley, Eddie E. Teague, and Robert Gryderimmediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole for any loss of earnings they may havesuffered as a result of our discriminationagainst them, with interest.WE WILL make whole Dennis W. Clonchfor any losses of pay or other benefits whichhe may have suffered as a result of our dis-crimination against him, with interest.WE WILL make Kenneth Ray Huffman andSteve Staley whole for any loss of earningsthey may have suffered by reason of our dis-crimination against them, with interest.WE WILL, upon the Union's request, rescindany or all changes in terms and conditions ofemployment made by us after May 1, 1980,which were unilateral actions in derogation ofthe status of the Union as the collective-bar-gaining representative.FORESTER BEVERAGE CORPORATIONDECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Uponcharges filed by Chauffeurs, Teamsters and HelpersLocal Union No. 391, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called the Union), againstForester Beverage Corporation (herein called Respond-ent), the General Counsel issued a complaint allegingviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent filed an answer to the complaint denying thecommission of any unfair labor practices. Hearing washeld before me on August 18 and 19, 1980. The GeneralCounsel and Respondent have filed briefs which havebeen carefully considered.Upon the entire record and from my observation ofthe demeanor of the witnesses and the inherent probabil-ities and improbabilities of the testimony of each witness,I make the following:FINDINGS AND CONCLUSIONSI. THE OPERATIONS OF RESPONDENTRespondent is and has been at all times material hereina North Carolina corporation with a facility located inNorth Wilkesboro, North Carolina, where it is engagedin the wholesale distribution of beer. During the 12months preceding issuance of the original complaintherein, a representative period, Respondent received atits North Wilkesboro, North Carolina, facility, directlyfrom suppliers located outside the State of North Caroli-na, beverages valued in excess of $50,000. The complaintalleges, Respondent admits, and I find that Respondent is287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employer engaged in commerce within the meaningf Section 2(6) and (7) of I I c Act.II. THE LABOR ORGANIZATIOUN INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is a beer distributorship which servicesseveral counties in north central North Carolina. It hasemployed four relevant classifications of employees inthe operation of that business: truckdriver-salesmen ofpackaged beer (herein called package salesmen); truck-driver-salesmen of draft beer (herein called draft sales-men); helpers on the package truck; and warehousemen.At the time the events of this case arose, 1976, the fol-lowing individuals were employed in the classificationset opposite their respective names and each individual'sdate of hire is listed in the third column:strike continued. These respective positions were repeat-, l, ill .- c.qucnt [Ih: )ne calls between Respondent's attor-ney Bradl-tey and Union Representative Sherrill withoutchange by either side.'Since, after bargaining in good faith, the partiesreached a deadlock in the negotiations on September 27,1977, the parties were then at a state of impasse, as I findand conclude.On November 21, 1977, the Union, on behalf of thestrikers, made an unconditional offer to return to work.None of the offers were then accepted.On January 6, 1978, replacement warehouseman DaleJunior Eller quit and was replaced on January 10, 1978,by Ricky Bullis. Bullis is listed as a "warehouseman-helper" on Respondent's records; while the positionswere nominally combined, Bullis was a helper on thepackage truck of replacement Bell's truck. ReplacementJimmy Dorsett, a warehousemen, quit on March 3, 1978,and on May 1, 1978, Respondent hired Oliver EugeneGant also as a "warehouseman-helper" to replace Dor-sett.ClassificationWarehousemenPackage salesmanPackage salesmanHelperPackage SalesmanHelperDraft SalesmanHelperHelperDateHired10/10/478/03/673/01/697/28/7212/01/723/01/738/06/738/13/7310/08/75At all material times the following persons have beensupervisors of Respondent within Section 2(11) of theAct: Jim Whittington, president and general manager;Dean Johnson, supervisor; Joan Padley and JenniferGreen, coowners.A. Bargaining and StrikeOn May 14, 1976, after a Board-conducted election,the Union was certified as the collective-bargaining rep-resentative of the above employees. Bargaining began onJune 3, 1976. On August 22, 1977, the employees beganan economic strike. Eight of the nine above-listed em-ployees joined the strike, Clyde Huffman being the onlyexception. Respondent began immediately hiring perma-nent replacements and made Gary LeHardy a permanentemployee in the position of package salesman. (LeHardyhad been hired as a "general duty" day laborer onAugust 18, 1977, according to Respondent's payrollrecords.) Seven other permanent replacements werehired by September 12, 1977, to bring the total employeecomplement back to nine.Negotiations continued, the last meeting of which wasconducted on August 19, 1977. Agreement was reachedexcept for disagreement on one issue: The Union refusedto agree to Respondent's last package proposal unless allthe permanent replacements were terminated (immediate-ly or in the near future) and the strikers reinstated. Re-spondent refused to terminate the replacements and theB. Failure To Discharge Strikers After SettlementAgreementOn November 20, 1978, after complaint had issued inCases 11-CA-7182 and 11-CA-9619, a hearing wasopened before Administrative Law Judge Alvin Leiber-man. The parties entered a settlement agreement whichprovides that Respondent would:...make whole and offer reinstatement to ...Kenneth Roy Huffman and Ricky J. Pierce for anylosses they may have suffered by [the] alleged refus-al to reinstate them ... [and] offer full reinstate-ment to [all] employees who were on strike Novem-ber 30, 1977, and before, and who were permanent-ly replaced before that date, as their former andsubstantially similar positions become available, andbefore hiring new employees to fill [those] positions.The agreement did not refer to the replacements ofPierce and Huffman. Specifically, the settlement agree-ment did not expressly require the discharge of anyone.Huffman and Pierce were reinstated and worked aswarehousemen again. No strike replacements were dis-charged when they returned to work, and the employeecomplement rose to 11.The General Counsel states in his brief: "When, onDecember 5, 1978, Respondent reinstated Ricky Pierceand Kenneth Roy Huffman, two of the initial eight eco-nomic strikers, Respondent failed to simultaneously ter-minate its two employees Ricky Bullis and Gene Gantwhom it had hired after the unconditional offer to theemployer." In advancing this agreement, the GeneralCounsel contends that Respondent's failure to dischargetwo persons when it agreed in settlement to reinstateHuffman and Pierce adversely affected the Laidlaw2i In reaching the factual findings contained in this paragraph, I creditBradley over Sherrill who, disingenuously I believe, claimed inability toremember demanding the discharge of replacements.I The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99(7th Cir. 1969).EmployeeClyde C. HuffmanBenjamin F. StaleyEdward E. TeagueRicky J. PierceRobert L. GryderKenneth Roy HuffmanDennis W. ClonchKenneth Ray HuffmanSteve W. Staley288 )RESTER BEVERAGE CORPORATIONrights )t the other employees who were then availableand could have performed the work of helpers of ware-housemen.There is nothing in the settlement agreement which re-quires the discharge of any employees. Respondent's put-ting Kenneth Roy Huffman and Ricky Pierce back onthe payroll appears to be nothing more than a concessionmade in an attempt to settle the charges which werethen outstanding. The strikers were economic strikers,not unfair labor practice strikers, and there was no dutyto discharge anyone simply because Respondent had en-tered a settlement agreement attempting to dispose of theclaim of two economic strikers.Accordingly, I find and conclude that the GeneralCounsel has not proven a violation of the Act by Re-spondent's failure to discharge any employees whenKenneth Roy Huffman and Ricky Pierce were reinstat-ed.C. Failure To Reinstate Clonch on October 3, 1979On August 27, 1977, W. D. Anthony was hired to re-place the then striking Clonch as draft salesman. Antho-ny quit effective October 5, 1979.On October 3, 1979,3 Whittington and Johnson wentto a service station jointly owned by Clonch and hisfather. Whittington and Johnson offered Clonch rein-statement on that date. There is a sharp factual disputeon one point of the conversation: Did Clonch agree to a24-hour limit on the time he had to consider the offer?Clonch testified:A. Jim Whittington told me that he had come bythe station to offer me reinstatement as the DraftBeer Salesman at Forester Beverage, and I askedhim "How long did I have before I could make upmy mind, and he replied and said: "24 hours"; and Itold him, I said, "Well, Jim, I have established abusiness here." I said: "I have a half ownership inthis service station, and there is no way that I couldpossibly give you an answer in 24 hours" and sothen Dean Johnson said, "yes, 24 hours"; and so, Iwent and asked him, asked him again, you know,"Can I have more time then that," and he said,"No, I need to know tomorrow"; and so, I said,"Well, I will have to go talk with my Dad and mywife, because I have got this business, and I will tryto let you know something, but I said "24 hours isjust not enough time for me."Whittington testified:A. Dean Johnson, our draft supervisor, andmyself drove to this service station; this was Octo-ber third, 1979; and I informed Mr. Clonch that wewere there to offer him his job back as Draft BeerSalesman at Forester Beverage.3 There was a great deal of conflict on this date which, ultimately,would be important only for the purposes of backpay; therefore, a fulldiscussion of how I arrived at this date is unnecessary. The GeneralCounsel had extensively briefed the question, but, fully appreciating thecredibility problems which are intrinsic in Respondent's testimony on thepoint, I do credit that testimony and conclude that these events occurredon October 3 and 4, 1979.The first question he asked me was: What wasthe pay?I told him, and he said, "Jim, I don't knowwhether you know it or not, I am co-owner of thisstation with my father; if I should decide to leave, itwould create a problem with my father. Therefore,I would like to have time to discuss this with myfather and my wife, and then return to you later;and he said, "when do you have to have ananswer?"I said, "would 24 hours be sufficient" and he said"it would." And so, we thanked Mr. Clonch anddrove back to the office. It was approximately 3:00p.m. in the afternoon.Johnson testified essentially the same as Whittington.On October 4, 1979, Clonch went to Whittington'soffice. Clonch testified that, while he and Whittingtonwere alone:A. Well, I went down and I told Jim, I said, Iexplained to him one more time that I did havehalf-ownership in the business and that 24 hourswasn't enought time for me to find somebody torun the service station for me or for me to get outof it, and he agreed and he still insisted that the 24hours he had to know that he had to know thatevening; and I said, "Well, there is no way"; and hesaid that "he was sorry and that he understood thatI could not find anybody in that length of time."Whittington's testimony is completely different:A. Yes, sir, I heard from Mr. Clonch the follow-ing morning, October 4th at 10:30 a.m. He came tomy office and said that "he had discussed this withhis wife, and his father, and the hardship that itwould create leaving his father, he decided to stayin the service station business." He also elaboratedon the amount of money that he was making at thestation and that was basically the conversation. Ithanked him and he left at approximately 11:00 a.m.On October 8, 1979, Whittington sent a letter to Clonchstating:This is to confirm our offer made to you on 3 Octo-ber 1979, of reinstatement as an employee and yourdeclining of that office [sic] on 4 October 1979.Respondent did not offer the draft salesman job to anyother unreinstated former striker. Instead it promotedKenneth Roy Huffman from warehouseman-helper tothat job. No one was hired to recalled to replace Huff-man as warehouseman-helper. Huffman remained thedraft salesman until the time of the hearing.On December 28, the complaint issued alleging thatRespondent had failed properly to reinstate Clonch.4OnFebruary 22, Whittington sent Clonch a letter stating:4 The phrasing of the specific allegation will be discussed infr.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSir:The existing position of draft beer salesman hasbeen vacated by the employee hired to replace youwhen you abandoned the position to engage instrike activities. Therefore, as an economic strikerwith a claim to reinstatement to employment withthe Company, we now make you an offer of rein-statement as draft beer salesman.We will discuss the details of this position andyour reinstatement with you in a personal confer-ence. For this purpose we will meet with you onFebruary 28, 1980, at 10:00 a.m. o'clock at theCompany offices. If this date or time is not conven-ient, please call me and arrange another time.There was not a new vacancy. Huffman still had the jobof draft salesman although listed as "temporary" in Re-spondent's files.Clonch went to the office at the appointed hour wherehe was met by Whittington and Harry Padley. 5 Thatmeeting was recorded by Respondent. The stipulatedtranscript opens with Whittington saying "Dennis, weare offering you your job back as draft beer salesman.Are you interested?" Clonch asked for 2 weeks to con-sider the matter because a change in jobs would involvedivesting himself of his interest in the service station.Padley and Whittington agreed to give 2 weeks forClonch to consider the matter then:MR. PADLEY: have nothing else, do you haveanything else Jim?MR. WHITrINGTON: don't have anything. Do youhave any questions or anything, Dennis?MR. CLONCH: No, uh as I say, I just, well I'msorry we got the misunderstanding the last time. Ithought you said I [sic] had to know the next day.Of course that was my understanding you know.Dean spoke up and he said "You've got till tomor-row," you know. You remember he saying thatover there; he said "You've got till tomorrow tomake up your mind." I said golly, you know.MR. PADLEY: We don't argue about that. We'llmake as a matter of fact, that was in the statementsmade by Jim and Dean to the investigator from theNLRB, that, all we wanted from you was a state-ment within the twenty four hours as to whetheryou were interested.MR. CLONCH: Oh well yeah, I was interested butyou know I couldn't I thought well I guess we bothgot a misunderstanding but you know, I understoodwell you come in tomorrow, you say O.K. I'll takethe job and you're put to work that day. I'm sorrywe got that misunderstand but-MR. WHITTINGTON: We needed to know whetheryou were interested and gave you twenty-fourhours I think that's what we agreed on, wouldtwenty four hours be sufficient, and you said yesand the next morning about 10:30 you came overand said you were not interested.MR. CLONCH: Well uh as I say the reason forthat is you know I couldn't that's putting it on thePadley was not specifically identified. Presumably he is related tocoowner Joan Padley and it is clear from the context and content of theFebruary 28 meeting that he was present as an agent of Respondent.line pretty good cause it does concern a lot ofdetail. My wife's involved, my Dad's involvedand-MR. PADLEY: We didn't expect you to come towork.MR. WHITTINGTON: No.MR. PADLEY: All we wanted to know was wereyou interested so we could do some planning.-Sowe figured that twenty-four hours was a logicalperiod of time in order for you to decide O.K. I'minterested or I'm not interested.The quotation marks in the transcript are not alwayscorrectly placed and Clonch was obviously maladroit inhis utilization of pronouns. However, it is clear thatClonch was relating that on October 3, 1979, he hadgotten an ultimatum to decide within 24 hours if hewould accept reinstatement. Clonch's recitation was un-challenged by Whittington and even conceded to be cor-rected by Padley. It is further true that Clonch hadagreed that "that's putting it on the line pretty good"when Whittington related that Clonch had agreed to the24-hour limitation, but, assuming that the response byClonch was an admission of fact, it is clear that any"agreement" to the 24-hour deadline, and the responsewithin that period, came only after the ultimatum byWhittington and Johnson. Furthermore, had Clonchfreely decided to decline the offer of reinstatement, therewould have been no necessity for him to have left hisservice station and go to Respondent's office to tell themof that fact on October 4. He need only have done noth-ing. The only logical reason for Clonch's going to theoffice on October 4 was, as he testified, to plead formore time to consider the matter.Other logical problems are inherent in Respondent'sposition that Clonch agreed freely to the 24-hour dead-line. If Respondent had really believed that it had madean effective offer of reinstatement on October 3, 1979, itwould not have made a reoffer in the first place.6Addi-tionally, Whittington logically would have recited abelief that his prior offer was valid in his letter of Febru-ary 22 and at some point during the meeting on Febru-ary 28. Specifically, during the February 28 meetingeither Whittington or Padley would logically haveclaimed that they had made a valid offer before, ratherthan leaving Clonch's statements unchallenged or con-ceding that they were essentially correct.Accordingly, I find and conclude that Respondent didnot validly offer Clonch reinstatement on October 3,1979, as Respondent did not give Clonch a reasonableperiod of time to consider the offer made that date.Clonch did freely decline the valid offer of reinstate-ment first made in Respondent's letter of February 22,1980.D. Refusal To Reinstate Ben F. Staley on October 4When Clonch refused the offer, herein found legallyinadequate, of reinstatement to the job of draft beersalesman, Respondent promoted the reinstated ware-" Cf. West Side Plymouth, Inc., 170 NLRB 686, 692 (1968).290 FORESTER BEVERAGE CORPORATIONhouseman Kenneth Roy Huffman to that job rather thanreinstating Ben F. Staley. Staley was a package salesmanat the time the strike started but had worked as a draftbeer salesman from 1967 to 1972. The General Counselcontends that since Staley had worked at the job of draftbeer salesman in the past and was undisputedly qualifiedto perform it, Staley should have been offered the draftbeer salesman job and it was a violation of his Laidlawrights not to have done so. As authority for this proposi-tion, the General Counsel cites Aluminum Cruiser, Inc.,234 NLRB 1027 (1978), which, in turn, cites Brooks Re-search & Manufacturing, Inc., 202 NLRB 634, 635-636(1973), where it was held that:... economic strikers who unconditionally applyfor reinstatement when their positions are filled bypermanent replacements are entitled to full rein-statement upon departure of replacements or whenjobs for which they are qualified become availableIn this case the General Counsel contends, and Iagree, that the jobs of draft salesmen and package sales-men are not substantially equivalent jobs. In AluminumCruisers and Brooks Research the jobs which the unrein-stated strikers sought were substantially equivalent tothose left open by the departure of the replacements.The distinction is critical as an employer has no duty tooffer strikers' jobs which are not equivalent to those pre-viously held. New Era Electric Cooperative, Inc., 217NLRB 477 (1975).My reasons for concluding that the jobs of draft sales-men and package salesmen are not substantially equiva-lent are the following:7(1) The annual earnings of pack-age salesmen were approximately double that of draftbeer salesmen. (2) Until the events of this case, when Re-spondent made unilateral changes (herein found unlaw-ful), all package salesmen had helpers and did little or nolifting; draft beer salesmen had to regularly lift kegs ofbeer weighing as much as 160 pounds. (3) The packagesalesmen had no training program; their primary functionwas salesmanship and driving the trucks. The draft beersalesmen had to have extensive training, sometimes pro-vided by the national brewery for which Respondent dis-tributes beer. This training, whether provided by thebrewery or by on-the-job training, involved how to tap,connect, and clean beer lines, and the physics of gettingthe beer from the keg through and out the spout. Noth-ing like that was involved in the selling of package beer.(4) After the package salesman completed his route, hewas free to leave in the evening; the draft salesman hadto remain until approximately 5 a.m. (5) The packagesalesman did not load and unload his truck; the draftbeer salesmen did both. (6) The package salesman didnot get his hands or clothes dirty in his work; the draftsalesman, in handling the kegs and pumping equipment,did. (7) The package salesmen normally are trained asdraft beer salesmen; no draft beer salesman had previous-ly been a package salesman (a point particularly impor-My factual findings in this regard reply principally on the credibletestimony of employees who testified as how the two jobs were actuallyperformed, and I discredit Whittington's contrary testimony.tant in considering Respondent's failure to return Staleyas a draft beer salesman). (8) The driver salesman is paidby straight commission; the draft salesman receives asalary plus commission.For all of these reasons, and others described by credi-ble employee testimony not necessary to detail here, Ifind that the jobs of draft salesmen and package salesmenare not substantially equivalent. Therefore, there was noviolation of the Act in Respondent's refusal to reinstateStaley as a draft salesman after strike-replacement An-thony departed and Clonch declined the (inadequate)offer of the job. New Era Electric Corp., supraE. Offers of Draft Salesman Jobs to Teague, Staley,and Gryder in March 1980The complaint in Cases I 1-CA-8048 and 11-CA-8713,which issued on December 28, 1979, alleges at paragraph10:Respondent, on or about October 4, 1979, has fur-ther failed and refused to properly reinstate its em-ployees Dennis W. Clonch, or in the alternative itsemployee Benjamin F. Staley, to their former orsubstantially equivalent positions of employment.Since, as discussed above, Clonch had been a draft sales-man and Staley had been a package salesman, and sinceRespondent apparently became aware of New Era Elec-tric Corp., supra, Respondent logically concluded that theGeneral Counsel was then taking the position that thejobs of draft salesman and package salesman were sub-stantially equivalent. Just when this conclusion wasreached by Respondent is unknown, although it was ob-viously after Huffman was made draft beer salesmanupon Clonch's declining the offer of that job. It was alsobefore March 18, 1980, because on that date Whittington,in writing, offered Staley the draft salesman's job (al-though it was then held by Kenneth Roy Huffman)8andasked Staley to come to Respondent's office to discussthe matter. On March 31, Staley and Union Representa-tive Sherrill and Teague met with Danny Green (nototherwise identified), Harry Padley, and Jimmy Whit-tington at the latter's office. At that meeting Whittingtonorally offered the draft salesman job to Staley uncondi-tionally. Staley declined stating essentially that he con-sidered the job not to be equivalent to the package sales-man job he had before. Whittington responded that ac-cording to the advice they had received from their attor-ney, the NLRB had ruled that the jobs were equivalent.During this meeting, a transcript of which was receivedin advance, no offer was made to Teague.On April 1, Whittington sent Teague a letter offeringreinstatement to Teague as a draft salesman and askinghim to meet with the Company to discuss the matter.On April 11, Teague and Staley went to Respondent'soffice where Teague served upon Whittington a letter re-' As noted above, Huffman was carried as "temporary" draft saleamanon Respondent's records from the time he was promoted to the job whenClonch declined it on October 4, 1979. Whittington defined "temporary"in terms that ordinarily are used to connote "probationary," and the term"temporary" (at least by the time of the offer to Staley) was esaentiallymeaningless.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfusing reinstatement because: "I do not believe yourrecent offer constitutes substantial [sic] equivalent em-ployment." Staley, although he had already verbally re-fused the offer extended March 31, also served Whitting-ton with a letter which was substantially identical to thatof Teague's.On April 14, 1980, Whittington sent a letter to formerpackage salesman Gryder offering him the draft salesmanjob. Gryder responded with a letter stating that he de-clined the job as draft salesman, "since I was a packagebeer salesman at last employment."Respondent contends that the jobs of package sales-man and draft salesman are substantially equivalent andthat the General Counsel had conceded this fact by thewording of the complaint issued on December 29, 1979,as quoted above. From this deduction, Respondent con-tends that it satisfied its obligations to Staley, Teague,and Gryder by its March 1980 unconditional offers of re-instatement to the job of draft salesmen.While the clear implication of the wording of the com-plaint was that the General Counsel considered the jobsequivalent, the decision of the Board must necessarilyrest on the facts and the law, and not some preliminaryposition of the General Counsel. Respondent was com-pelled to follow the law which controls what is ultimate-ly decided to be fact and is not excused by what it de-duces (however logically) from the preliminary positionsof the prosecution.Since I have found that the jobs of draft salesmen andpackage salesmen are not substantially equivalent, it nec-essarily follows that by offering the job of draft salesmanto Teague, Staley, and Gryder, Respondent did not re-lieve itself of the statutory obligation to offer the posi-tion of package salesman to those three former strikerswhen such later became open. The Laidlaw Corporation,supraF. Failure To Offer Package Sales Jobs to Teague,Staley, and Gryder in May and July 1980On May 19, 1980, because of an increase in business,Respondent created a fourth package route. On June 2, apreviously existing package route was left vacant whenstriker-replacement Charles Bell resigned. On July 3, athird vacancy was created when a fifth package routewas established. Because Respondent believed it had sat-isfied its obligation to offer substantially equivalent posi-tions to Teague, Staley, and Gryder, none of these pack-age routes were offered to those former strikers.The fourth package route was given to Jerry Ander-son on May 19 who was assigned to the route without ahelper, but was paid 18 cents per case.9Bell's route wasfilled permanently on July 21 by Gary Walsh who hadbeen hired on August 19, 1979, as a helper-warehouse-man, a position he held until July 21, 1980. (Just who0 Anderson was a strike replacement who had been working as a ware-housemen-helper and who, during the spring of 1980, worked I or 2 daysa week as a "fill-in" package sales driver. Other warehousemen-helpersworked as temporary package salesmen during that spring and summer.Since these temporary jobs were substantially equivalent to those of full-time package salesmen, Respondent did not violate the Act by failing tooffer the temporary jobs to the former strikers awaiting reinstatement asfull-time package salesmen. New Era Corp., supra.serviced that route temporarily between June 2 and July21 is not disclosed by the record.) Walsh was given thecommission of 13 cents per case, not 18 cents, because hewas assigned a helper. The newly created fifth packageroute was assigned on July 3 to Oliver Eugene Gantwho had been hired May 1, 1978, and who had beenworking as a warehouseman-helper. Gant was paid 18cents per case and was assigned to do his route without ahelper.As well as Anderson's package route, the packageroutes of striker replacements Bobby Williams and GarryLeHardy were restructured on May 19 by Respondent'sraising their commission to 18 cents per case and remov-ing their helpers. (Therefore, no route, except Walsh's,had a helper at the time of the hearing because thenewly created route of Gant had no helper.)It is undisputed that Respondent bargained with theUnion neither about the increase in commissions nor theabolution of the job of helper on the four routes affectedby the May 19 action of Respondent.It is clear under Laidlaw that since, as I have foundherein, Respondent did not extinguish its reinstatementobligations to the three unreinstated package salesmen byits offers of the draft sales routes in March 1980, it had aduty to offer any vacancy created thereafter in the posi-tion of package salesman. Specifically, when Respondentcreated a new route on May 19, it violated the rights ofStaley under Section 8(a)(l) and (3) of the Act by assign-ing Anderson to the route rather than Staley who wasqualified and awaiting reinstatement. See MCC PacificValves; a unit of Mark Controls Corporation, 244 NLRB931 (1979), wherein the Board discusses this issue and ap-proved of the holding in Crossroads Chevrolet, Inc., 233NLRB 728 (1978). By the same token Respondent violat-ed the Act by assigning warehouseman Gant to the routenewly created on July 3 in preference to Teague; and itagain violated Section 8(a)(1) and (3) of the Act when onJuly 21 it permanently assigned Walsh to Bell's route inpreference to Gryder who also was then still awaitingreinstatement pursuant to the Union's unconditional offerto return to work made November 21, 1977.G. Alleged Unilateral ActionsOn August 4, 1978, September 3, 1979, and in May1980, Respondent granted wage increases to the strikereplacements and Clyde Huffman. The General Counselcontends that these wage increases and other unilateralactions constitute violations of Section 8(a)(5). Respond-ent contends that the allegations regarding the August 4,1978, wage increase is time-barred because no chargewas filed thereupon until October 29, 1979. Union Rep-resentative Sherrill denied actual knowledge of the 1978(and 1979) wage increases, and replacements Bell andFoster credibly testified that they were instructed byWhittington and Johnson to keep word of their increasesfrom strikers when said wage increases were granted.Respondent rejoins that the Union participated in the ne-gotiation of the November 22, 1978, settlement of thecharges in Cases 11-CA-7182 and 11 I-CA-7619 (pursuantto which warehousemen Kenneth Roy Huffman andRicky Pierce were reinstated), and since that settlement292 FORESTER BEVERAGE CORPORATIONcalled for backpay, the Union presumably had notice ofthe wage increases, at least as to those given the ware-housemen.I need not determine the validity of Respondent's de-fense based on the limitations period of Section 10(b) ofthe Act because, after discussing this defense, the Gener-al Counsel in his brief, p. 15, states:The second defense Respondent maintains is thatdue to an impasse in bargaining reached betweenthe parties in September 1977, the subsequent payraises of September 1978 and 1979 are not violativebecause said wage increases were not different fromor greater than those offered to union when thecontended impasse was reached. This argumentdoes not apply to the May 1980 pay raise as it wasclearly greater in amount than any wage offer evermade to the Union.By the last sentence just quoted, the General Counsel, ineffect, concedes that the 1978 and 1979 pay increaseswere within Respondent's final offer, a fact reflected bypayroll records in evidence. Since I have found there ex-isted at the time of the 1978 and 1979 wage increases animpasse, Respondent's granting them unilaterally did notviolate Section 8(a)(5) of the Act (whether a charge wastimely filed thereupon or not). Taft Broadcasting Co.WDAFAM-FM TV, 168 NLRB 475 (1967).Conversely, Whittington admitted that the May 1980wage increases'0were not within Respondent's January7, 1977, proposal which turned out to be its final offer.As stated by the Supreme Court in N.L.R.B. v. BenneKatz, d/b/a Williamsburg Steel Products, 369 U.S. 736,745 (1962):But even after an impasse is reached [an employer]has no license to grant wage increases greater thanany he has ever offered the union at the bargainingtable, for such action is necessarily inconsistent witha sincere desire to conclude an agreement with theunion.Therefore, Respondent's unilateral granting of the1980 wage increase was violative of Section 8(a)(5)unless it is excused because a decertification petition hadbeen filed on January 19, 1979, and was still pending atthe time of the hearing herein, as Respondent furtherargues. Respondent relies on Telautograph Corporation,199 NLRB 892 (1972), in which an employer was heldnot to be in violation of the Act by refusing to bargainfor the renewal of a contract covering a unit which wasthe subject of a pending decertification petition. Howev-er, there is absolutely no basis for asserting that Telauto-graph licenses unilateral action, as opposed to a refusal toenter plenary contract negotiations.Accordingly, I find that the decertification petition didnot license Respondent to implement wage increasesgreater than those offered to the Union on September 27,to The If-cent-per-case commission for the four package salesmen was5 cents more than the offer to the Union. The amount of wage increasesgranted to the other employees is not disclosed by the record herein.However, determination of the exact difference would not affect thescope of the remedy herein.1977, and its having done so in May 1980 violated Sec-tion 8(a)(5) of the Act.It is further undisputed that, in May 1980, Respondent,without notice to or bargaining with the Union, creatednew driver sales routes, altered existing routes, creatednew delivery routes, and abolished the helper positionfor four of its five package sales delivery routes. As Re-spondent's Telautograph defense to the 1980 unilateralwage increase fails, so does its defense to the 8(a)(5) alle-gation based on these changes. Accordingly, I find andconclude that by the institution of these changes Re-spondent also violated Section 8(a)(5) of the Act.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following unit is appropriate under the Act forthe purposes of collective bargaining:All warehousemen and distribution employees, in-cluding drivers, driver salesmen, warehousemen andhelpers employed at Respondent's North Wilkes-boro, North Carolina, facility, excluding officeclerical employees, and guards and supervisors asdefined in the Act.4. At all times material herein, the Union has been theexclusive bargaining representative of the employees inthe unit described in paragraph 3 of this section.5. Since on or about May 15, 1980, and continuingthereafter, Respondent has, by the following acts andconduct, refused to bargain collectively in good faithconcerning wages, hours of employment, and otherterms and conditions of employment for the employeesin the unit described above in violation of Section 8(a)(5)of the Act:(a) Unilaterally and without prior notice to or consul-tation with the Union instituting wage increases in May1980.(b) Altering existing employee delivery routes, creat-ing new employee delivery routes, and removing thehelpers from package sales delivery routes on or aboutMay 12, 1980.6. Respondent violated Section 8(a)(1) and (3) of theAct when it failed on October 4, 1979, to offer reinstate-ment to Dennis Clonch.7. Respondent violated Section 8(a)(1) and (3) of theAct when, beginning May 12, 1980, it refused to offervacancies created by new jobs and the departure ofstrike replacements to qualified strikers Benjamin F.Staley, Eddie Teague, and Robert Gryder who werethen awaiting reinstatement in preference to strike re-placements who were then on the payroll.8. Respondent has not, except as specifically foundabove, violated the Act as alleged in the complaint.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent shall be ordered to offer reinstatement tostrikers Benjamin F. Staley, Eddie Teague, and RobertGryder, but not Dennis Clonch, who declined a valid re-instatement made by Respondent on February 22, 1980.Respondent shall also be required to make whole Staley,Teague, and Clonch for any losses of pay they may havesuffered by reason of Respondent's discrimination againstthem; such payment to be made in accordance with F.W. Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977); see, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDERlThe Respondent, Forester Beverage Corporation,North Wilkesboro, North Carolina, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive bargaining representative of employees inthe bargaining unit found appropriate herein.(b) Unilaterally instituting wage increases, altering orestablishing new delivery routes, or abolishing unit posi-tions.(c) Refusing to offer initial job vacancies created bynew jobs or the departure of strike replacements to quali-fied unreinstated strikers in preference to strike replace-ments on the payroll.(d) Unilaterally and without prior notice to or consul-tation with the Union making changes in the wages,hours, or other terms and conditions of employment ofemployees in the bargaining unit found appropriateherein.II In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all prurposes.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of any ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer to employees Eddie Teague, Benjamin F.Staley, and Robert Gryder immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make those employees and former em-ployee Dennis W. Clonch whole for any loss of earningsthey may have suffered by reason of the discriminatoryfailure to reinstate them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Upon request, meet and bargain in good faith withthe Union as the exclusive collective-bargaining repre-sentative of the employees in the unit found appropriateherein.(c) Upon request by the Union, rescind all unilateralactions found unlawful herein and bargain with theUnion about any subsequent changes in the wages, hours,and terms and conditions of employment of the employ-ees in the unit found appropriate herein.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its North Wilkesboro, North Carolina, facil-ities copies of the attached notice marked "Appendix."1'Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."294